DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-7 and 18-30, filed on 11/24/2020, are pending.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 11/24/2020, is attached to the instant Office action.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claim(s) 1-7 and 18-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vermeulen et al. (US Publication 2016/0085772 A1) 
As per claim 1, Vermeulen teaches An apparatus, (see Abstract)
comprising: a memory associated with an instance of a distributed database at a compute device configured to be included within a plurality of compute devices that implement the distributed database via a network operatively coupled to the plurality of compute devices, the plurality of compute devices being associated with a first configuration of an event consensus protocol associated with the distributed database; (paragraph 0062, 0089, nodes distributed across a plurality of storage containers are represented in a directed acyclic graph (DAG) for replication, paragraph 0092, 0103, a consensus-based protocol is utilized for replication of changes in a plurality of nodes in a cluster)
and a processor operatively coupled to the memory, (Figure 58 reference 9010a, processor, Figure 58 reference 9020, system memory)
the processor configured to: receive a set of events from a set of compute devices from the plurality of compute devices, each event from the set of events associated with (1) a set of transactions, and (2) a received round number, (paragraph 0062, 0200, a log-based transaction manager stores sequence of events for transactions, paragraph 0063, 0088, a sequence number assigned to transactions, the sequence number interpreted as a received round number)
determine an order for each event from the set of events (paragraph 0065, 0131, sequence numbers for transactions are generated indicating point in time information, 
based on: (1) the first configuration of the event consensus protocol when the received round number associated with that event is not greater than a received round number threshold identified by the instance of the distributed database, (paragraph 0097, 0100, 0113, identifying lower sequence numbers in conflict resolution when receiving transaction, paragraph 0143, 0149, when sequential number values or replicas are below a threshold level, a sequential scan configuration is utilized)
and (2) a second configuration of the event consensus protocol when the received round number associated with that event is greater than the received round number threshold, (paragraph 0103, 0129, 0133, 0146, comparing sequence number and conflict detected when greater than threshold, the configuration to copy transactions is performed)
determine a current state associated with the instance of the distributed database based on the order determined for each event from the set of events, (paragraph 0063, 0073, application states at a point in time are identified based on sequence numbers) 
generate a signed state associated with the instance of the distributed database based on a hash value associated with the current state, the hash value digitally signed with a private key associated with the compute device, (paragraph 0139, 0141, generating hash values utilized for conflict resolution, paragraph 0157, 0161, signatures utilized for matching and conflict resolution based on hash values, paragraphs 0220, 
send a signal to post into the instance of the distributed database an event that includes a transaction indicative of the signed state. (paragraph 0156, 0159, 0225, commit records based on checking signatures)
As per claim 2, Vermeulen teaches the compute device is a first compute device and the plurality of compute devices is a first plurality of compute devices that implement the distributed database during a first time period, the received round number threshold being defined based on a received round of an event that includes a transaction to add a second compute device to the first plurality of compute devices to define a second plurality of compute devices. (paragraph 0078, 0081, adding new node, paragraph 0082, 0097, sequence number of new node)
As per claim 3, Vermeulen teaches the compute device is a first compute device and the plurality of compute devices is a first plurality of compute devices that implement the distributed database during a first time period, the received round number threshold being defined based on a received round number of an event that includes a transaction to remove a second compute device from the first plurality of compute devices to define a second plurality of compute devices. (paragraph 0078, 0080, removal of node)
As per claim 4, Vermeulen teaches the compute device is a first compute device from the plurality of compute devices and each compute device from the plurality of compute devices is logically related to a stake value used in the event consensus 
the received round number threshold being defined based on a received round number of an event that includes a transaction to change the stake value logically related to a second compute device from the plurality of compute devices. (paragraph 0138, 0141, 0154, logical constraints)
As per claim 5, Vermeulen teaches the received round number threshold is a first received round number threshold and the current state is a first state associated with the instance of the distributed database, (paragraph 0087, 0124, initial state)
the processor is further configured to: define a second received round number threshold corresponding to a received round number of an event from the set of events that includes a transaction to update the first state associated with the instance of the distributed database, the second received round number threshold associated with a third configuration of the event consensus protocol, the second received round number threshold being greater than the first received round number threshold, (paragraph 0103, 0129, 0133, comparing sequence number and conflict detected when greater than threshold)
the processor configured to determine the order for each event from the set of events based on: the second configuration of the event consensus protocol when the received round number associated with that event is greater than the first received round number threshold and not greater than the second received round number threshold, (paragraph 0117, 0129, greater than threshold)

As per claim 6, Vermeulen teaches the processor is configured to determine the current state associated with the instance of the distributed database by executing the set of transactions associated with each event from the set of events in a suborder corresponding to an order in which that set of transactions is specified in that event. (paragraph 0105, 0133, 0143, matching and comparing sequence numbers)
As per claim 7, Vermeulen teaches the compute device is a first compute device from the plurality of compute devices, the received round number threshold being defined based on a received round number of an event that includes a software change associated with the event consensus protocol. (paragraph 0063, 0064, 0067, configuration change)

As per claim 18, Vermeulen teaches A method (see Abstract)
comprising: receiving, from a set of compute devices from a plurality of compute devices that implement a distributed database via a network, a set of events (paragraph 0062, 0089, nodes distributed across a plurality of storage containers are represented in a directed acyclic graph (DAG) for replication, paragraph 0062, 0200, a log-based transaction manager stores sequence of events for transactions, paragraph 0063, 0088, a sequence number assigned to transactions, the sequence number interpreted as a received round number)

based on: (1) a first configuration of the distributed database when an attribute associated with that event meets a criterion when the attribute is calculated based on the first configuration; (paragraph 0097, 0100, 0113, identifying lower sequence numbers in conflict resolution when receiving transaction, paragraph 0143, 0149, when sequential number values or replicas are below a threshold level, a sequential scan configuration is utilized)
and (2) a second configuration of the distributed database when an attribute associated with that event does not meet the criterion when the attribute is calculated based on the first configuration; (paragraph 0103, 0129, 0133, 0146, comparing sequence number and conflict detected when greater than threshold, the configuration to copy transactions is performed)
determine a current state associated with the distributed database based on the order determined for each event from the set of events, (paragraph 0063, 0073, application states at a point in time are identified based on sequence numbers) 
As per claim 19, Vermeulen teaches transitioning the distributed database from the first configuration to the second configuration based on at least one of adding a compute device to the plurality of compute devices, removing a compute device from 
As per claim 20, Vermeulen teaches criterion is based on the attribute for an event having a transaction that transitions the distributed database from the first configuration to the second configuration. (paragraph 0063, 0064, 0067, configuration change)
As per claim 21, Vermeulen teaches generating a signed state associated with the distributed database based on a hash value associated with the current state, the hash value digitally signed with a private key; (paragraph 0139, 0141, generating hash values utilized for conflict resolution, paragraph 0157, 0161, signatures utilized for matching and conflict resolution based on hash values, paragraphs 0220, 0246, keys corresponding to specific record locations within data stores are utilized when generating hash values)
and sending a signal to post into the distributed database an event that includes a transaction indicative of the signed state. (paragraph 0156, 0159, 0225, commit records based on checking signatures)
As per claim 22, Vermeulen teaches the attribute is a received round number. (paragraph 0063, 0088, a sequence number assigned to transactions)
As per claim 23, Vermeulen teaches each event from the set of events includes a set of transactions, the determining the current state includes determining the current state by executing the set of transactions associated with each event from the set of 
As per claim 24, Vermeulen teaches the criterion is based on the attribute for an event having a transaction that transitions the distributed database from the first configuration to the second configuration, the attribute for the event being calculated based on a consensus protocol of the distributed database and based on the first configuration. (paragraph 0063, 0064, 0067, configuration change, paragraph 0105, 0133, 0143, matching and comparing sequence numbers)

As per claim 25, Vermeulen teaches A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to: (see Abstract)
receive, from a compute device from a plurality of compute devices that implement a distributed database via a network, an event having a transaction to change the distributed database from a first configuration to a second configuration; (paragraph 0062, 0089, nodes distributed across a plurality of storage containers are represented in a directed acyclic graph (DAG) for replication, paragraph 0062, 0200, a log-based transaction manager stores sequence of events for transactions)
calculate, based on the first configuration, an attribute for the event, the attribute indicating a received round in which the distributed database will transition from the first 
determine an order for each event from a set of events (paragraph 0065, 0131, sequence numbers for transactions are generated indicating point in time information, paragraph 0082, 0087, transition data for transactions is determined based on arranging sequence numbers associated with transactions, and paragraph 0095, 0117, configuration of storage groups for transactions are based on comparison with a threshold level)
based on: (1) the first configuration of the distributed database when the attribute associated with that event and as calculated based on the first configuration is less than or equal to the received round; (paragraph 0063, 0088, a sequence number assigned to transactions, the sequence number interpreted as an attribute, paragraph 0103, 0129, 0133, 0146, comparing sequence number and conflict detected when greater than threshold, the configuration to copy transactions is performed)
and (2) the second configuration of the distributed database when the attribute associated with that event and as calculated based on the first configuration will not be less than or equal to the received round; (paragraph 0097, 0100, 0113, identifying lower sequence numbers in conflict resolution when receiving transaction, paragraph 0143, 0149, when sequential number values or replicas are below a threshold level, a sequential scan configuration is utilized)

As per claim 26, Vermeulen teaches the transaction is a transaction to at least one of add a compute device to the plurality of compute devices, remove a compute device from the plurality of compute devices, update a stake associated with a compute device from the plurality of compute devices, or update a consensus protocol associated with the distributed database. (paragraph 0078, 0081, adding new node, paragraph 0082, 0097, sequence number of new node, paragraph 0078, 0080, removal of node)
As per claim 27, Vermeulen teaches generate a signed state associated with the distributed database based on a hash value associated with the current state, the hash value digitally signed with a private key; (paragraph 0139, 0141, generating hash values utilized for conflict resolution, paragraph 0157, 0161, signatures utilized for matching and conflict resolution based on hash values, paragraphs 0220, 0246, keys corresponding to specific record locations within data stores are utilized when generating hash values)
and send a signal to post into the distributed database an event that includes a transaction indicative of the signed state. (paragraph 0156, 0159, 0225, commit records based on checking signatures)
As per claim 28, Vermeulen teaches each event from the set of events includes a set of transactions, the code to cause the processor to determine the current state includes code to cause the processor to determine the current state by executing the 
As per claim 29, Vermeulen teaches the plurality of compute devices is a first plurality of compute devices, the transaction is a transaction to remove a compute device from the first plurality of compute devices to define a second plurality of compute devices, the order of an event from the set of events is defined based on a consensus of the first plurality of compute devices when the first configuration of the distributed database is used, the order of the event from the set of events is defined based on a consensus of the second plurality of compute devices when the second configuration of the distributed database is used. (paragraph 0082, 0097, sequence number of new node, paragraph 0078, 0080, removal of node)
As per claim 30, Vermeulen teaches calculate the attribute for the event based on a consensus protocol of the distributed database. (paragraph 0063, 0064, 0067, configuration change, paragraph 0105, 0133, 0143, matching and comparing sequence numbers)




Response to Arguments
7.	Applicant’s arguments starting on page 9 of the response filed on 11/24/2020 with respect to the 35 USC 102 rejection of claims 1-7 and 18-30 have been considered but are not persuasive, based on the previously cited prior art of Vermeulen et al. (US Publication 2016/0085772 A1).

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] 
Interpretation of Claims-Broadest Reasonable Interpretation 
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

b.	Applicant’s arguments starting on page 9 of the response filed 11/24/2020 is stated as the prior art of Vermeulen does not teach generate a signed state associated with the instance of the distributed database based on a hash value associated with the current state, the hash value digitally signed with a private key associated with the compute device, as disclosed in claim 1.
	In regards to the arguments, Examiner respectfully disagrees. As specifically stated above, the prior art of Vermeulen is directed towards 
	While the Examiner bears the initial burden of establishing an initial case of unpatentability, once that burden has been met, the burden of coming forward with evidence or arguments demonstrating error in the Examiner's rejection shifts to the Applicant. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470
(Fed. Cir. 1997).


	In regards to the arguments, Examiner respectfully disagrees. As specifically stated above, the prior art of Vermeulen is directed towards managing transaction data by configuring storage. Vermeulen specifically teaches in paragraph 0065 and 0131 that sequence numbers for transactions are generated indicating point in time information, and paragraph 0082 and 0087 of Vermeulen further describes how transition data for transactions is determined based on arranging sequence numbers associated with transactions, the arranging of transactions based on generated sequence numbers interpreted as a step of determining order for events. Furthermore, paragraph 0095 and 0117 fo Vermeulen directly describes how the configuration of storage groups for transactions are based on comparison with a threshold level. Sequential number values or replica numbers being below a threshold is described in paragraphs 0143 and 0149, to utilize a sequential scan configuration when the comparison value is below a threshold level. The sequence number values being compared 
	In response to applicant's argument that Vermeulen does not teach determining an order for each event, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	While the Examiner bears the initial burden of establishing an initial case of unpatentability, once that burden has been met, the burden of coming forward with evidence or arguments demonstrating error in the Examiner's rejection shifts to the Applicant. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470
(Fed. Cir. 1997).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Escriva (US Publication 2015/0172412 A1)
Byrd (US Publication 2019/0034517 A1)
Vermeulen (US Patent 8,654,650 B1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/           Primary Examiner, Art Unit 2168